DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nojiri et al. (US 2011/0150804 A1).
Nojiri et al. (US’ 804 A1) teaches a hair treatment composition comprising aromatic sulfonic acids (A) include p-toluenesulfonic acid in the amount of 0.3%, glycylglycine having a formula (I) which is similar to the claimed formula (4) as claimed in claim 5 (see page 2, paragraphs, 0024 and 0031 and page 12, Example EE6), wherein the hair treatment composition also comprises cationic polymers (B) include polyquaternium-6 in the amount of 0.01 to 20% which is within the claimed ranges as claimed in claims 1-4 and 6 (see page 4, paragraphs, 0058-0059).

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of the ingredients in the hair treatment composition so as to get the maximum effective amounts of these ingredients and, thus, to figure out the molar ratios between different ingredients used in the treatment composition. The person of ordinary skill in the art would expect such a composition to have similar property to those claimed, absent unexpected results.
4	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi (US 2010/0229314 A1).
 	Takiguchi (US’ 314 A1) teaches a hair dyeing composition comprising a multi-component type that comprises aromatic sulfone compounds include para-toluenesulfonic acid in the amount of 0.1 to 20% (see pages 2-3, paragraph, 0039-0041), oxidation dyes (see page 3, paragraph, 0061), oxidizing (bleaching) agent (see claim 4), cationic polymers include polyquaternium-6 in the amount of 0.01 to 20% (see page 0080-0082) and alkalizing agents as claimed in claim 8 (see page 3, paragraph, 0049). Takiguchi (US’ 314 A1) also teaches a booster agent that applied to the hair before or after applying  the dyeing composition as claimed in claims 7 and 9 (see page 2, paragraphs, 0027-0030).
The instant claims differ from the reference of Takiguchi (US’ 314 A1) by reciting mass ratio of the component (B) to the component (A).  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of the ingredients in the hair treatment composition so as to get the maximum effective amounts of these ingredients and, 
  Allowable Subject Matter
5	Claims 10-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record do not teach or disclose the limitations of the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/EISA B ELHILO/Primary Examiner, Art Unit 1761